Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/935,715 filed on 07/22/2020. This application claims benefit of provisional application No. 62/882,190 filed on 08/02/2019. Claims 1-40 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 10/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Interpretation
35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph- Invoking
The following is a quotation of 35 U.S.C. 112(f):
 (f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for transmitting, to a base station, feedback information …; means for receiving control signaling…; and means for communicating the first data transmission…” in claim 37.
“means for receiving, from a user equipment (UE), feedback information…; means for transmitting, to the UE, control signaling…; and means for communicating the first data transmission…” in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 15, 18-26, 32, and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Marinier et al. (US 20190081832 A1; hereinafter “Marinier”).

Regarding claim 1, Marinier discloses a method for wireless communications by a user equipment (UE), comprising: 
transmitting, to a base station, feedback information that indicates delay spread information ([0139] A WTRU may report at least one measurement result taken from at least one measurement signal. The measurement result may be reported to a network node or another WTRU. Reporting may be performed at a physical layer, MAC layer, or RRC layer. The type of measurement may include at least one of the following: (i) a metric for the time (delay) dispersion of the channel, such as a delay spread or coherence bandwidth, or (ii) a metric for the variability in time of the channel, such as a Doppler shift, Doppler spread or coherence time.); 
receiving control signaling that indicates to use a first waveform of a plurality of different waveforms for a first data transmission via a first beam based at least in part on the feedback information ([0141] Reporting of a delay dispersion and/or time variability may allow an entity receiving the report (e.g., a network node or another WTRU) to perform adjustment to signal structure. For example, the adjustment may be performed for optimal performance; [0151] a network may dynamically configure a shorter cyclic prefix (and/or larger subcarrier spacing), e.g., for a transmission involving narrow beams. The network may configure a longer cyclic prefix (and/or smaller subcarrier spacing), e.g., for a transmission involving wide beams, for example, when the delay spread may use a longer cyclic prefix.); and 
communicating the first data transmission via the first beam using the first waveform ([0152] A recommended signal structure may be part of an enhanced scheduling request…The access request may include indication(s) for at least one of the following: (i) a need to be granted resources for transmission of data by the WTRU; (ii) one or more resources (e.g., time, frequency, and/or channel resources) on which the WTRU may transmit data; [0183] In an example of full duplex operation, a WTRU operating in full duplex mode may consider a signal structure to be suitable, for example, when the WTRU is able to receive data on a resource on which it may also transmit.).  

Regarding claim 2, Marinier discloses the limitations of claim 1 as set forth, and Marinier further discloses wherein receiving the control signaling comprises: receiving the [0192] A WTRU may perform transmission of a measurement signal, for example, when one or more of the following conditions occurs or exists:… (iv) measurement results such as delay spread, Doppler spread, path loss (e.g., when the value of a measurement has changed by more than a certain amount and/or when the value of a certain measurement becomes higher or lower than a threshold); since a signal structure is selected by the network entity based on delay spread, a changed delay spread would result in control signaling that indicates to use a second waveform (i.e., a different cyclic prefix or different subcarrier spacing) of the plurality of different waveforms for a second data transmission via a second beam based at least in part on the feedback information, the first waveform being different than the second waveform).  

Regarding claim 3, Marinier discloses the limitations of claim 2 as set forth, and Marinier further discloses wherein communicating the first data transmission via the first beam comprises receiving the first data transmission from the base station using the first waveform, the method further comprising: communicating the second data transmission via the second beam using the second waveform, wherein communicating the second data transmission via the second beam comprises receiving the second data transmission from the base station using the second waveform ([0152] A recommended signal structure may be part of an enhanced scheduling request…The access request may include indication(s) for at least one of the following: (i) a need to be granted resources for transmission of data by the WTRU; (ii) one or more resources (e.g., time, frequency, and/or channel resources) on which the WTRU may transmit data; thus, a different signal structure would lead to transmission of data using a second waveform on a second beam).  

Regarding claim 4, Marinier discloses the limitations of claim 1 as set forth, and Marinier further discloses wherein transmitting the feedback information comprises: transmitting the feedback information that indicates a power amplifier capability ([0077] A set of possible signal structure(s) may be linked to a capability of a WTRU; [0114] [0114] A signal structure applicable to a transmission may be determined from its transmission power or a measurement used to derive a transmission power,).  

Regarding claim 5, Marinier discloses the limitations of claim 1 as set forth, and Marinier further discloses wherein transmitting the feedback information comprises: transmitting the feedback information that indicates a waveform recommendation ([0146] A signal structure determined to be suitable may be a recommended signal structure. For example, a WTRU may provide an indication of a recommended signal structure as part of channel state information (CSI) reporting in a physical layer; [0152] A recommended signal structure may be part of an enhanced scheduling request; [0201] For example, a WTRU may provide (e.g., in feedback) a recommended signal structure, e.g., based on measurements and/or other factors and/or a WTRU may transmit measurement signals and/or measurement reports.).  

Regarding claim 6, Marinier discloses the limitations of claim 5 as set forth, and Marinier further discloses wherein the control signaling indicating the first waveform follows or disregards the waveform recommendation ([0193] A network node or another WTRU may receive the one or more measurement signals and may determine from the set of received signals the most suitable signal structure… In an example, the network or another WTRU may select a signal structure other than one of the signal structures corresponding to the set of measurement signals transmitted by the first WTRU; thus, the most suitable signal structure indicated by control signaling from the network entity may or may not follow the waveform recommendation.).  

Regarding claim 7, Marinier discloses the limitations of claim 1 as set forth, and Marinier further discloses wherein receiving the control signaling comprises: receiving downlink control information, radio resource control signaling, a medium access control (MAC) control element (CE), or any combination thereof, that indicates to use the first waveform of the plurality of different waveforms ([0081] A signal structure may be pre-defined by a pre-configuration. A signal structure may be configured and or indicated using at least one of the following: a control protocol (e.g., radio resource control (RRC) protocol) or a higher layer protocol, a medium access protocol such as using a MAC Control Element and/or using a random access response (RAR)… The signal structure may be configured and/or indicated using a downlink control signal such as by a DCI received on a control channel.).  

Regarding claim 8, Marinier discloses the limitations of claim 1 as set forth, and Marinier further discloses wherein transmitting the feedback information comprises: transmitting the feedback information that indicates the delay spread information that comprises a delay spread threshold for a bandwidth assignment, or a modulation and coding scheme, or a signal-to-noise ratio, or a signal-to-interference-plus- noise ratio, or any combination thereof, for selecting between the first waveform and a second waveform ([0193] In an example, the network or another WTRU may determine the suitable signal structure based on the quality of the received signature. For example, the quality of the received signature may be determined based on signal-to-noise ratio (SNR) or other measurements.).  The claim 

Regarding claim 9, Marinier discloses the limitations of claim 1 as set forth, and Marinier further discloses wherein transmitting the feedback information comprises: transmitting the feedback information that indicates the delay spread information that comprises a delay spread measurement ([0139] A WTRU may report at least one measurement result taken from at least one measurement signal. The measurement result may be reported to a network node or another WTRU. Reporting may be performed at a physical layer, MAC layer, or RRC layer. The type of measurement may include at least one of the following: (i) a metric for the time (delay) dispersion of the channel, such as a delay spread or coherence bandwidth.), 
wherein the control signaling that indicates to use the first waveform is based at least in part on the delay spread measurement ([0151] a network may dynamically configure a shorter cyclic prefix (and/or larger subcarrier spacing), e.g., for a transmission involving narrow beams. The network may configure a longer cyclic prefix (and/or smaller subcarrier spacing), e.g., for a transmission involving wide beams, for example, when the delay spread may use a longer cyclic prefix.).  

Regarding claim 15, Marinier discloses the limitations of claim 1 as set forth, and Marinier further discloses wherein transmitting the feedback information comprises: transmitting first feedback information corresponding to the first beam and second feedback information corresponding to a second beam ([0151] a network may dynamically configure a shorter cyclic prefix (and/or larger subcarrier spacing), e.g., for a transmission involving narrow beams. The network may configure a longer cyclic prefix (and/or smaller subcarrier spacing), e.g., for a transmission involving wide beams, for example, when the delay spread may use a longer cyclic prefix; thus, each feedback information may correspond to a different beam.).  

Claims 18-26 are rejected on the same grounds set forth in the rejection of claims 1-9, respectively. Claims 18-26 recite similar features as in claims 1-9, respectively, from the perspective of a method for a base station.

Claim 32 is rejected on the same grounds set forth in the rejection of claim 15. Claim 32 recites similar features as in claim 15, from the perspective of a method for a base station.

Claim 35 is rejected on the same grounds set forth in the rejection of claim 1. Claim 35 recites similar features as in claim 1, from the perspective of an apparatus for a UE.

Claim 36 is rejected on the same grounds set forth in the rejection of claim 18. Claim 36 recites similar features as in claim 18, from the perspective of an apparatus for a base station.

Claim 37 is rejected on the same grounds set forth in the rejection of claim 1. Claim 37 recites similar features as in claim 1, from the perspective of an apparatus for a UE with means to perform the recited functions.

Claim 38 is rejected on the same grounds set forth in the rejection of claim 18. Claim 38 recites similar features as in claim 18, from the perspective of an apparatus for a base station with means to perform the recited functions.

Claim 39 is rejected on the same grounds set forth in the rejection of claim 1. Claim 39 recites similar features as in claim 1, from the perspective of a non-transitory computer-readable medium storing code for wireless communications by a user equipment (UE).

Claim 40 is rejected on the same grounds set forth in the rejection of claim 18. Claim 40 recites similar features as in claim 18, from the perspective of a non-transitory computer-readable medium storing code for wireless communications by a base station.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 10-14 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Babaei et al. (US 20200220693 A1; hereinafter “Babaei”).

Regarding claim 10, Marinier discloses the limitations of claim 1 as set forth. But Marinier does not explicitly disclose receiving a feedback request from the base station, wherein the feedback information is transmitted based at least in part on the feedback request (***).  
However, in the same field of endeavor, Babaei discloses receiving a feedback request from the base station ([0242] In an example, a base station may transmit DCI/control signaling via PDCCH. The DCI may take a format in a plurality of formats. A DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request for CSI (e.g., aperiodic CQI reports),).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marinier as applied to claim 1, based on the above teaching from Babaei, to derive “receiving a feedback request from the base station, wherein the feedback information is transmitted based at least in part on the feedback request”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to obtain channel quality information for enabling proper beam selection.

Regarding claim 11,  Marinier and Babaei disclose the limitations of claim 10 as set forth, and Babaei further discloses wherein receiving the feedback request comprises: receiving downlink control information that instructs the UE to transmit the feedback information ([0242] In an example, a base station may transmit DCI/control signaling via PDCCH. The DCI may take a format in a plurality of formats. A DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request for CSI (e.g., aperiodic CQI reports),).  

Regarding claims 12 and 13, Marinier and Babaei disclose the limitations of claim 10 as set forth, and Babaei further discloses wherein receiving the feedback request comprises: receiving radio resource control signaling that indicates a configuration of a reference signal report, wherein the feedback information is the reference signal report, and wherein the configuration of the reference signal report is a configuration of a channel state information reference signal report ([0247] A wireless device may further use CSI-RS in the multi-beam operation for estimating a beam quality of a links between a wireless device and a base station. A beam may be associated with a CSI-RS. For example, a wireless device may, based on a RSRP measurement on CSI-RS, report a beam index, as indicated in a CRI for downlink beam selection, and associated with a RSRP value of a beam…. A CSI-RS resource may be configured in a cell-specific way by common RRC signaling, or in a wireless device-specific way by dedicated RRC signaling, and/or L1/L2 signaling.).  

Regarding claim 14,  Marinier and Babaei disclose the limitations of claim 10 as set forth, and Babaei further discloses wherein receiving the feedback request comprises: receiving a message that activates a configuration of a reference signal report ([0229] A base station may semi-statistically configure a UE with one or more CSI-RS resource sets; [0242] a base station may transmit DCI/control signaling via PDCCH. The DCI may take a format in a plurality of formats. A DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request for CSI (e.g., aperiodic CQI reports); thus a DCI may activate a configuration of a reference signal report).
Furthermore, Marinier discloses wherein the feedback information is the reference signal report for delay spread reporting ([0139] A WTRU may report at least one measurement result taken from at least one measurement signal. The measurement result may be reported to a network node or another WTRU. Reporting may be performed at a physical layer, MAC layer, or RRC layer. The type of measurement may include at least one of the following: (i) a metric for the time (delay) dispersion of the channel, such as a delay spread or coherence bandwidth, or (ii) a metric for the variability in time of the channel, such as a Doppler shift, Doppler spread or coherence time.).
A skilled artisan would have been able to combine the above teachings from Babaei and Marinier to derive the limitations of claim 14.

Claims 27-31 are rejected on the same grounds set forth in the rejection of claims 10-14, respectively. Claims 27-31 recite similar features as in claims 10-14, respectively, from the perspective of a method for a base station.

 Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Hu et al. (WO 2020143909 A1; hereinafter “Hu”).

Regarding claim 16, Marinier discloses the limitations of claim 15 as set forth. But Marinier does not disclose wherein each of the first feedback information and the second feedback information indicates a respective transmission configuration indicator (TCI) state.
However, in the same field of endeavor, Hu discloses generating TCI state sets based on CSI feedback from a client device (P. 13, Lines 20-24: In an embodiment of the invention, the client device 100 is configured with one or more TCI state set groups or sequences, where each TCI state set comprises one or more TCI states. A beam rank is the number of TCI states in one TCI state set. The TCI state set groups can be generated by the network access node 300, e.g. based on CSI feedback from the client device 100.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marinier as applied to claim 15, based on the above teaching from Hu, to derive “receiving a feedback request from the base station, wherein the feedback information is transmitted based at least in part on the feedback request”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable proper  beam selection.

Claim 33 is rejected on the same grounds set forth in the rejection of claim 16. Claim 33 recites similar features as in claim 16, from the perspective of a method for a base station.

 Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Deng et al. (US 20170034812 A1; hereinafter “Deng”).

Regarding claim 17, Marinier discloses the limitations of claim 1 as set forth. But Marinier does not disclose wherein, in response to the indication of delay spread information comprising a first delay spread measurement, the first waveform is an orthogonal frequency division multiplexing waveform, or in response to the indication of delay spread information comprising a second delay spread measurement which is less than the first delay spread measurement, the first waveform is a single carrier frequency division multiplexing waveform.
However, in the same field of endeavor, Deng discloses that a waveform may be OFDM or single-carrier based depending on delay spread ([0090] The mmW system may use a carrier frequency of 28 GHz, 38 GHz, 60 GHz, etc. The system bandwidth may be variable, e.g., up to 1 GHz. The estimated RMS delay spread may be approximately 100-200 ns with a narrow beam pattern. Latency may be 1 ms. The waveform may be orthogonal frequency division multiplexing (OFDM)-based or broadband single-carrier based; [0097] Table 1 illustrates an example list of OFDM parameters with a conservative CP, e.g., 4× channel delay spread. CP length selection may be based on an assumption that the delay spread over mmW frequencies may be lower than 200 ns.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marinier as applied to claim 1, based on the above teaching from Deng, to derive “wherein, in response to the indication of delay spread information comprising a first delay spread measurement, the first waveform is an orthogonal 

Claim 34 is rejected on the same grounds set forth in the rejection of claim 17. Claim 34 recites similar features as in claim 17, from the perspective of a method for a base station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471